DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/06/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 12/29/2021 with respect to independent claims 1, 9, 17 and 25 have been fully considered but they are not persuasive.
Regarding independent claims 1, 9, 17 and 25:
Applicant submitted (Remarks, pages 8-9) that the cited art does not disclose or suggest “wherein the multi-symbol downlink control channel with the identified time-first CCE-to-REG mapping is a multi-user multiple-input multiple-output (MU-MIMO) downlink channel” as cited in the independent claims 1, 9, 17 and 25. The examiner respectfully disagrees.
3GPP R1-1709950 teaches “wherein the multi-symbol downlink control channel with the identified time-first CCE-to-REG mapping is a multi-user multiple-input multiple-output (MU-MIMO) downlink channel”. In section 2.2, line 5, 3GPP R1-1709950 discloses “more than two antenna port could support MU-MIMO using orthogonal DMRS”. On page 3, line 1, 3GPP R1-1709950 discloses “For a 2-symbol CORESET, the time-first mapping from an NR-CCE to REGs is evaluated”. In section 2.3.1, lines 5-7, 3GPP R1-1709950 discloses “Figs. 5 and 6 show … 2 OFDM symbols are used for PDCCH and the time-first mapping from an NR-CCE to REGs is used”. On page 5, lines 6-7, 3GPP R1-1709950 discloses “In Figs. 7 and 8, … where 2 OFDM symbols are used for PDCCH and the time-first mapping from an NR-CCE to REGs is used”. On page 6, lines 15-16, 3GPP R1-1709950 further discloses “NR-PDCCH based on the MU-MIMO transmission scheme can be detected based on orthogonal DMRS”. Thus, the MU-MIMO downlink channel has time-first CCE-to-REG mapping.
Therefore, for the reasons shown above, the prior art by 3GPP R1-1709950 and Balraj clearly teaches all the limitations in independent claims 1, 9, 17 and 25.

Applicant’s arguments (Remarks, page 9) with respect to dependent claims 2, 10, 18 and 26 have been considered but are moot in view of new ground of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5-9, 11, 13-17, 19, 21-25 and 28-31 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP TSG RAN WG1 NR Ad Hoc Meeting R1-1709950 (filed in IDS, hereinafter 3GPP R1-1709950) in view of Balraj et al. (U.S. Patent No. 8,693,971).
Regarding Claim 1, 3GPP R1-1709950 teaches a method of wireless communications for a user equipment (UE) (section 2.1, UE), comprising:
receiving two or more orthogonal demodulation reference signals (DMRSs) over a multi- symbol downlink control channel (section 2.1, 1st paragraph, DMRS is contained within the time and frequency resource for the corresponding PDCCH … DMRS should be contained in each REG bundle to track the frequency selection of channel in the PDCCH detection; section 2.2, lines 8-9, the more accurate channel can be obtained by the receiver based on the orthogonal DMRS; section 2.3, DMRS pattern design refers to determining the DMRS overhead and DMRS symbol(s) location for tracking frequency selection and time variations of channel; Fig. 1 and Fig. 2; section 2.3.1, page 6, line 15-16, NR-PDCCH based on the MU-MIMO transmission scheme can be detected based on orthogonal DMRS);
identifying a time-first control channel element (CCE)-to-resource element group (REG) mapping for the multi-symbol downlink control channel (section 2.2, 2nd paragraph, For a 2-symbol CORESET, the time-first mapping from an NR-CCE to REGs is evaluated; section 2.3.1, page 3, Figs. 5 and 6 show … 2 OFDM symbols are used for PDCCH and the time-first mapping from an NR-CCE to REGs is used; section 2.3.1, page 5, In Figs. 7 and 8, … where 2 OFDM symbols are used for PDCCH and the time-first mapping from an NR-CCE to REGs is used);
identifying an orthogonal DMRS of the two or more orthogonal DMRSs based on the time-first CCE-to-REG mapping (Fig. 1 and Fig. 2; section 2.3.1, page 3, Figs. 5 and 6 show the simulation results for the DMRS patterns 2a, 2b and 2c in Figure 2, where 2 OFDM symbols are used for PDCCH and the time-first mapping from an NR-CCE to REGs is used; section 2.3.1, page 5, In Figs. 7 and 8, we evaluate the impact of DMRS overhead reduction, where 2 OFDM symbols are used for PDCCH and the time-first mapping from an NR-CCE to REGs is used); and
decoding the multi-symbol downlink control channel based on at least the identified orthogonal DMRS (section 2.1, 1st paragraph, DMRS should be contained in each REG bundle to track the frequency selection of channel in the PDCCH detection; section 2.3.1, page 6, line 15-16, NR-PDCCH based on the MU-MIMO transmission scheme can be detected based on orthogonal DMRS),
wherein the multi-symbol downlink control channel with the identified time-first CCE-to-REG mapping is a multi-user multiple-input multiple-output (MU-MIMO) downlink channel (section 2.2, line 5, more than two antenna port could support MU-MIMO using orthogonal DMRS; page 3, line 1, For a 2-symbol CORESET, the time-first mapping from an NR-CCE to REGs is evaluated; section 2.3.1, lines 5-7, Figs. 5 and 6 show … 2 OFDM symbols are used for PDCCH and the time-first mapping from an NR-CCE to REGs is used; page 5, lines 6-7, In Figs. 7 and 8, … where 2 OFDM symbols are used for PDCCH and the time-first mapping from an NR-CCE to REGs is used; page 6, lines 15-16, NR-PDCCH based on the MU-MIMO transmission scheme can be detected based on orthogonal DMRS).
However, 3GPP R1-1709950 does not teach wherein at least one of the two or more orthogonal DMRSs is specifically for the UE and at least one other of the two or more orthogonal DMRSs is specifically for another UE.
In an analogous art, Balraj teaches wherein at least one of the two or more orthogonal DMRSs is specifically for the UE and at least one other of the two or more orthogonal DMRSs is specifically for another UE (Column 7, lines 65-67, In LTE-Advanced Release 10, this transmission mode may rely on the UE-specific reference signals or DMRS).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Balraj’s method with 3GPP R1-1709950’s method so that the use of UE-specific RS allows a multi-antenna network node to optimize the transmission using precoding of both data and reference signals being transmitted from the multiple antennas so that the received signal energy increase at the user equipment. Consequently, the channel estimation performance is improved and the data rate of the transmission could be increased.

Regarding Claim 3, the combination of 3GPP R1-1709950 and Balraj, specifically 3GPP R1-1709950 teaches the two or more orthogonal DMRSs are included in one symbol or multiple symbols on the multi-symbol downlink control channel (section 2.3, For a 2-symbol CORESET, the time-first mapping from an NR-CCE to REGs is evaluated in this paper. The DMRS patterns considered in this paper are depicted in Fig. 2; Figs 2a-2c).

Regarding Claim 5, the combination of 3GPP R1-1709950 and Balraj, specifically 3GPP R1-1709950 teaches receiving the two or more orthogonal DMRSs comprises receiving, by the UE, the two or more orthogonal DMRSs from multiple panels or multiple transmission reception points (TRPs) (page 2, second paragraph, By taking advantage of beamforming according to the DL channel state information between the TRP and the particular UE, more accurate channel estimation for control channel can be obtained; section 2.2, the same DMRS time-frequency resources are overlapped for two TRPs).

Regarding Claim 6, the combination of 3GPP R1-1709950 and Balraj, specifically 3GPP R1-1709950 teaches the multi-symbol downlink control channel is associated with a CORESET having a two-symbol length or a three-symbol length (section 2.3, line 7, for a 2-symbol CORESET, the time-first mapping from an NR-CCE to REGs is evaluated; Fig. 2).

Regarding Claim 7, the combination of 3GPP R1-1709950 and Balraj, specifically 3GPP R1-1709950 teaches the two or more orthogonal DMRSs are present on the first two symbols of the CORESET (section 2.3, line 7, for a 2-symbol CORESET, the time-first mapping from an NR-CCE to REGs is evaluated; Fig. 2).

Regarding Claim 8, the combination of 3GPP R1-1709950 and Balraj, specifically 3GPP R1-1709950 teaches identifying a reference signal (RS) pattern for the multi-symbol downlink control channel, wherein the identified orthogonal DMRS is identified based on the RS pattern (section 2.3, DMRS patterns, lines 1-2, DMRS pattern design refers to determining the DMRS overhead and DMRS symbols(s) location for tracking frequency selection and time variations of channel; page 6, line 19, Orthogonal multi-port DMRS can be implemented in the patterns of 1c, 2c and 2f).

Regarding Claim 9, the claim is interpreted and rejected for the same reason as set forth in Claim 1.
Regarding Claim 11, the claim is interpreted and rejected for the same reason as set forth in Claim 3.
Regarding Claim 13, the claim is interpreted and rejected for the same reason as set forth in Claim 5.
Regarding Claim 14, the claim is interpreted and rejected for the same reason as set forth in Claim 6.
Regarding Claim 15, the claim is interpreted and rejected for the same reason as set forth in Claim 7.
Regarding Claim 16, the claim is interpreted and rejected for the same reason as set forth in Claim 8.

Regarding Claim 17, 3GPP R1-1709950 teaches a method of wireless communications, comprising:
identifying a time-first control channel element (CCE)-to-resource element group (REG) mapping for a multi-symbol downlink control channel (section 2.2, 2nd paragraph, For a 2-symbol CORESET, the time-first mapping from an NR-CCE to REGs is evaluated; section 2.3.1, page 3, Figs. 5 and 6 show … 2 OFDM symbols are used for PDCCH and the time-first mapping from an NR-CCE to REGs is used; section 2.3.1, page 5, In Figs. 7 and 8, … where 2 OFDM symbols are used for PDCCH and the time-first mapping from an NR-CCE to REGs is used);
generating two or more orthogonal demodulation reference signals (DMRSs) based on the time-first CCE-to-REG mapping (Fig. 1 and Fig. 2; section 2.3.1, page 3, Figs. 5 and 6 show the simulation results for the DMRS patterns 2a, 2b and 2c in Figure 2, where 2 OFDM symbols are used for PDCCH and the time-first mapping from an NR-CCE to REGs is used; section 2.3.1, page 5, In Figs. 7 and 8, we evaluate the impact of DMRS overhead reduction, where 2 OFDM symbols are used for PDCCH and the time-first mapping from an NR-CCE to REGs is used); and
transmitting, to a user equipment (UE) the two or more orthogonal DMRSs over the multi-symbol downlink control channel (section 2.1, 1st paragraph, DMRS should be contained in each REG bundle to track the frequency selection of channel in the PDCCH detection; section 2.3.1, page 6, line 15-16, NR-PDCCH based on the MU-MIMO transmission scheme can be detected based on orthogonal DMRS),
wherein the multi-symbol downlink control channel with the identified time-first CCE-to-REG mapping is a multi-user multiple-input multiple-output (MU-MIMO) downlink channel (section 2.2, line 5, more than two antenna port could support MU-MIMO using orthogonal DMRS; page 3, line 1, For a 2-symbol CORESET, the time-first mapping from an NR-CCE to REGs is evaluated; section 2.3.1, lines 5-7, Figs. 5 and 6 show … 2 OFDM symbols are used for PDCCH and the time-first mapping from an NR-CCE to REGs is used; page 5, lines 6-7, In Figs. 7 and 8, … where 2 OFDM symbols are used for PDCCH and the time-first mapping from an NR-CCE to REGs is used; page 6, lines 15-16, NR-PDCCH based on the MU-MIMO transmission scheme can be detected based on orthogonal DMRS).
However, 3GPP R1-1709950 does not teach wherein at least one of the two or more orthogonal DMRSs is specifically for the UE and at least one other of the two or more orthogonal DMRSs is specifically for another UE.
In an analogous art, Balraj teaches wherein at least one of the two or more orthogonal DMRSs is specifically for the UE and at least one other of the two or more orthogonal DMRSs is specifically for another UE (Column 7, lines 65-67, In LTE-Advanced Release 10, this transmission mode may rely on the UE-specific reference signals or DMRS).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Balraj’s method with 3GPP R1-1709950’s method so that the use of UE-specific RS allows a multi-antenna network node to optimize the transmission using precoding of both data and reference signals being transmitted from the multiple antennas so that the received signal energy increase at the user equipment. Consequently, the channel estimation performance is improved and the data rate of the transmission could be increased.

Regarding Claim 19, the claim is interpreted and rejected for the same reason as set forth in Claim 3.
Regarding Claim 21, the claim is interpreted and rejected for the same reason as set forth in Claim 5.
Regarding Claim 22, the claim is interpreted and rejected for the same reason as set forth in Claim 6.
Regarding Claim 23, the claim is interpreted and rejected for the same reason as set forth in Claim 7.

Regarding Claim 24, the combination of 3GPP R1-1709950 and Balraj, specifically 3GPP R1-1709950 teaches configuring a reference signal (RS) pattern for the multi-symbol downlink control channel, wherein the two or more orthogonal DMRSs are transmitted based on the RS pattern (section 2.3, DMRS patterns, lines 1-2, DMRS pattern design refers to determining the DMRS overhead and DMRS symbols(s) location for tracking frequency selection and time variations of channel; page 6, line 19, Orthogonal multi-port DMRS can be implemented in the patterns of 1c, 2c and 2f).

Regarding Claim 25, the claim is interpreted and rejected for the same reason as set forth in Claim 17.
	Regarding Claim 28, the claim is interpreted and rejected for the same reason as set forth in Claim 5.

Regarding Claim 29, the combination of 3GPP R1-1709950 and Balraj, specifically 3GPP R1-1709950 teaches the multi-symbol downlink control channel is associated with a CORESET having a two-symbol length or a three- symbol length (section 2.3 line 7, for a 2-symbol CORESET, the time-first mapping from an NR-CCE to REGs is evaluated; Fig. 2) and wherein the two or more orthogonal DMRSs are present on the first two symbols of the CORESET (section 2.3 line 7, for a 2-symbol CORESET, the time-first mapping from an NR-CCE to REGs is evaluated; Fig. 2).

Regarding Claim 30, the claim is interpreted and rejected for the same reason as set forth in Claim 24.

Regarding Claim 31, the combination of 3GPP R1-1709950 and Balraj, specifically 3GPP R1-1709950 teaches the MU-MIMO downlink channel is a physical downlink control channel (PDCCH) (page 6, lines 8-11, the DMRS patterns with the different overhead (1/6 and 1/3) have their own favorable scenario, i.e., 1/6 under the high code rate and 1/3 under the low code rate. For the DMRS with the overhead of 1/3, the further overhead reduction can be conducted when the PDCCH occupies multiple OFDM symbols).

Claims 2, 10, 18 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over 3GPP R1-1709950 in view of Balraj et al. and Yi et al. (US 2021/0218515).
Regarding Claim 2, the combination of 3GPP R1-1709950 and Balraj does not teach the two or more orthogonal DMRSs are multiplexed by code division multiplexing (CDM).
In an analogous art, Yi teaches the two or more orthogonal DMRSs are multiplexed by code division multiplexing (CDM) ([0050] The different DM-RS sequences may be differentiated via code, i.e. code division multiplexing (CDM). If CDM is used for DM-RS transmission, data may be transmitted with multi-user MIMO (MU-MIMO) or may be transmitted in different short TTIs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Yi’s method with 3GPP R1-1709950’s method so that the resources for the DMRS can be efficiently shared and allocated to multiple UEs, and thus more resources can be used for data transmission in order to improve the system performance.

Regarding Claim 10, the claim is interpreted and rejected for the same reason as set forth in Claim 2.
Regarding Claim 18, the claim is interpreted and rejected for the same reason as set forth in Claim 2.
Regarding Claim 26, the claim is interpreted and rejected for the same reason as set forth in Claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Davydov et al. (US 2021/0144038) teaches method of control signaling for DMRS antenna port indication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645. The examiner can normally be reached M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Y.C./Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413